Exhibit 10.41

 

CERTAIN IMMATERIAL PROVISIONS OF THIS DOCUMENT THAT WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED (INDICATED BY AN
ASTERISK [***]) HAVE BEEN OMITTED PURSUANT TO ITEM 601(b)(2) OF REGULATION S-K.
A COPY OF THE UNREDACTED DOCUMENT WILL BE FURNISHED TO THE SECURITIES AND
EXCHANGE COMMISSION UPON REQUEST.

AMENDMENT NO.4 TO

THE DESIGN AND DEVELOPMENT AGREEMENT (STEP 2)

This Amendment No.4 to the Design and Development Agreement (Step2)
(“Amendment”) is entered into as of the date of last signature below by and
between HAPS Mobile Inc. and AeroVironment, Inc. to amend the Design and
Development Agreement (Step2) made as of December 27, 2017 (as amended by the
Amendment No.1 as of March 30, 2018, the Amendment No.2 as of June 25, 2018, and
the Amendment No.3 as of August 28, 2018 between HAPSMobile and AV) (the “DDA”).

 

Background

 

The Parties wished to raise a change of schedule related to [***] in Attachment
A and H to the DDA (the “Change”) following the Change Control procedures set
forth in Article 2.4 and 3.4 of, and Attachment G to the DDA,  agreed to
classify the Change as Class I Change and that there will be no cost related to
the Change.  Therefore, to formalize and reflect the Changes, the Parties hereby
agree with the amendments to the DDA as follows:

 

Amendment

 

1.     Table entry line number 5 (not counting the header line) of Section 2 of
Attachment A (DELIVERABLES) to the DDA (“Integrated Test Reports”)  is hereby
amended as follows:

 

Integrated Test Reports

Acceptance test reports for aircraft & Ground Control Station.

2.3.2.2

[***]

[***]

 

2.     “Date” of Section 4 [***] of Attachment H  (PROJECT MILESTONE) to the DDA
is hereby amended as follows:

 

[***]

[***]

[***]

 

3.     All other terms and conditions not specifically modified or amended
herein remain in full force and effect as provided for in the DDA. Hereby the
Parties expressly confirm that no change applies to the Incurred Cost set forth
in ATTACHMENT F despite of the Change. Capitalized terms, unless otherwise
defined herein, shall have the meaning set forth in the DDA. This Amendment may
only be modified or amended by a written document executed by the parties
hereto.

 

 



[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




IN WITNESS WHEREOF the Parties hereto have signed and executed this Amendment on
the date(s) below.

 

 

SIGNED for and on behalf of

SIGNED for and on behalf of

HAPSMobile Inc.

AeroVironment, Inc.

 

 

 

 

 

 

 

 

By: ../s/ Yoshihito Shimazaki.........……………..

By: ../s/ Jon B Self...................………………..

Name: Yoshihito Shimazaki

Name: Jon B Self

Title: Board of Director, Senior Vice President

Title:VP HAPS Programs

Date:11/30/2018

Date:12/5/18

 

2

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

